Citation Nr: 9934747	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
herniated intervertebral disk at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1995 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the veteran's claim of entitlement to 
service connection for low back strain.  At that time, the RO 
assigned a noncompensable evaluation under Diagnostic Code 
5295.  In a rating decision dated in June 1996, the RO 
assigned a 20 percent evaluation, under Diagnostic Code 5293 
for a herniated intervertebral disk of L5-S1, central.

The veteran is generally presumed to be seeking the maximum 
evaluation available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
In this case, the veteran has continued to express 
dissatisfaction with the disability rating assigned.

This case was previously before the Board in June 1997, on 
which occasion, it was remanded to the RO for additional 
development.  The case is again before the Board for final 
appellate review.  

In a statement dated February 15, 1999, the veteran appears 
to be claiming service connection for hearing loss, residuals 
of asbestos exposure and hemangioma as well as an increased 
rating for the service-connected cervical spine disability.  
Those matters, which are not inextricably intertwined with 
the issue on appeal, are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal pertaining to the back has been 
requested or obtained.  

2.  The veteran's back disability results in no more than 
moderate impairment.  





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the claim is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  All of the facts have been properly developed, 
and the Board may now proceed to disposition on the merits.  
The VA is not on notice of any actual records that the RO has 
not obtained.  

Factual Background:  The veteran filed his original claim for 
service connection for his lower back problem in March 1995.  
During service, the veteran was treated for recurrent low 
back pain.  A rating decision dated in August 1995 granted 
service connection at a noncompensable rate for low back 
strain, under Diagnostic Code (DC) 5295.  

The veteran was afforded a VA examination specific to the 
spine in May 1995.  The veteran worked in security.  He 
stated that in the summer of 1994 he developed soreness in 
the low back with some extension into the right buttock.  The 
pain was intermittent and occurred with walking and running.  
Pain was decreased by squatting and flexing the back.  

On physical examination, muscle power was excellent in the 
lower extremities.  The low back was essentially negative 
with no muscle spasm seen.  An X-ray of the lumbosacral spine 
showed normal disk spaces; there were no arthritic changes in 
the facet joints.  The pertinent diagnosis was recurrent 
strain of the lumbosacral spine.  

On general medical examination in May 1995, it was noted by 
the examiner that the claims file did not accompany the 
examination request.  Physical examination disclosed that the 
veteran flexed approximately 45 degrees.  There was no 
localized tenderness.  There were good, equal, bilateral 
peripheral pulsations of the extremities.  Neurological 
examination was negative for abnormalities.  

Private medical treatment records dated in October 1995 
indicate that the veteran complained of chronic low back pain 
over the preceding year.  Physical examination of the back 
showed no muscle spasm.  Straight leg raising was negative 
bilaterally.  Reflexes were present and equal bilaterally.  
The assessment was low back pain.  

During VA orthopedic examination in February 1996, the 
veteran was unemployed.  The examiner noted that the 
veteran's claims file was not available.  The veteran stated 
that he had attacks of pain lasting about 3 days, and this 
occurred about twice per month.  The low back pain radiated 
down the posterior aspect of both legs.  The veteran showed 
the examiner a copy of a magnetic resonance imaging (MRI), 
done in October 1995, which showed a central herniated 
intervertebral disk L5-S1 with a 5-millimeter posterior 
bulge.  A copy of this report was also obtained by the RO for 
the claims file.  

On examination of the lumbar spine, the veteran was able to 
come to his knees with his fingertips when trying to flex; at 
that point, pain occurred with further attempts to do more.  
The examiner opined that the range of motion of the lumbar 
spine was limited by approximately 10 percent.  Straight leg 
raising was done to 70 degrees, at which point back pain 
radiated to the legs.  Deep tendon reflexes were equal and 
active.  There were no pathologic reflexes.  Sensation was 
intact in the lower extremities.  Circumference of the calves 
and thighs was equal.  An X-ray of the lumbar spine 
demonstrated a 10-15 percent loss of height of the L5-S1 
interspace or disk space.  The pertinent diagnosis was 
herniated intervertebral disk, L5-S1, central - mild to 
moderate.  

On general medical examination in February 1996, the examiner 
noted that the claims file was not available.  The veteran's 
complaints included lower back pain that radiated down both 
legs; occasional numbness of both legs in the morning; and 
the use of a walking cane since January 1996.  Physical 
examination revealed that the veteran's mobility was not 
limited.  The pertinent diagnosis was chronic lower back pain 
(see orthopedic consultation).  

Private medical treatment records dated in August 1997 
indicate that the veteran had complaints of numbness of the 
arms and legs of 1-2 months' duration.  Neurological 
examination showed no abnormality.  There was no assessment 
pertinent to the low back.  In September 1997, private 
medical records show that the veteran had no radicular 
symptoms. 

The veteran was accorded a VA examination for the spine in 
September 1997.  The examiner noted that the claims file was 
reviewed.  The veteran reported that he had back pain from 
time to time.  He also reported numbness in the legs.  If he 
stood for a long period of time, he had pain in his back that 
did not radiate down his legs.  The veteran showed an MRI 
report from August 1997 to the examiner who noted that the 
veteran had a moderate posterior central disc herniation at 
L5-S1 that was consistent with the previous MRI.  An 
electromyogram (EMG) was also completed at that time and it 
reportedly was normal.  The RO subsequently obtained a copy 
of those reports.

On examination, X-rays revealed a mild decreased disc space 
at L5-S1; no fractures, spondylolisthesis or spondylolysis 
could be appreciated.  Forward flexion was to 80 degrees; 
extension was to 15 degrees; and side-to-side bending was to 
15 degrees, bilaterally.  Deep tendon reflexes were present 
and equal bilaterally in the lower extremities.  Motor 
function was 5/5 in the lower extremities.  Sensory 
examination was grossly intact.  The veteran reported some 
discomfort in the lower back with extremes of flexion.  The 
impressions were degenerative disc at L5-S1 with a mild 
bulging on MRI and no motor radicular symptoms.  No muscle 
atrophy or skin changes were appreciated.  The veteran's pain 
appeared to be mild to moderate in severity, depending on 
activity level.  

Private medical records show that mobility in the back was 
described as "fine" in November 1997.  In February 1998, the 
examiner noted that the peripheral neuropathy of the lower 
extremities was not caused by the low back.  

When a VA examination was scheduled in September 1998, the 
claims file was to accompany the examination request.  By the 
veteran's history, the veteran reported that he had lost 
multiple jobs because of low back pain.  He currently was 
working as a data processor.  He described low back pain 
which ached across the lower aspect of the lumbar spine.  He 
reported that he had intermittent exacerbations at times 
causing him to miss work.  He had no true radicular symptoms; 
the complaints included intermittent posterior buttock and 
proximal hamstring pain.  The veteran stated that this varied 
between his right and left sides, but never involved both 
legs.  A history of numbness or tingling into both lower 
extremities was denied.  

Physical examination showed that forward flexion of the 
lumbar spine was 50 degrees out of a normal 60 degrees.  He 
had 10 degrees of back extension, with 15 degrees being 
normal.  Side bending was 25 degrees on the right and 15 
degrees on the left, with 25 degrees being normal.  No 
muscular spasm was noted.  Neurological evaluation revealed 
physiologic and symmetrical reflexes, strength and sensation 
in both lower extremities.  Straight leg raising was negative 
bilaterally.  No atrophy was appreciated in the legs.  

X-rays at that time demonstrated mild degenerative changes at 
the level of L5 and S1; the remainder was normal.  The 
impression was degenerative disk disease of the lumbar spine, 
moderately symptomatic.  The examiner noted that he was a 
board-certified orthopedic surgeon.  The examiner opined that 
the veteran's discomfort did not result in any functional 
loss; the subjective complaints were carefully elicited.  The 
examiner also noted that there did not seem to be adequate 
pathology present to support the veteran's subjective 
complaints.  The examiner did not believe that the low back 
disorder caused weakened movement, excessive fatigability and 
incoordination.  There were no changes in the condition of 
the skin that were indicative of disuse.  

Legal Criteria: The 1945 Schedule for Rating Disabilities 
will be used for evaluating the degree of disability in 
claims for disability compensation.   The provisions of the 
rating schedule represent the average impairment in earning 
capacity in civil occupations resulting from those 
disabilities, as far as practically can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology or it may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as disabled.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse.  38 C.F.R. § 4.45.  

Limitation of lumbar spine motion which is: slight warrants a 
10 percent evaluation; moderate warrants a 20 percent 
evaluation, and; severe warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  Intervertebral disc 
syndrome, which is severe with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
Intervertebral disc syndrome which is moderate with recurring 
attacks warrants a 20 percent evaluation.  Intervertebral 
disc syndrome which is mild warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

A lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  A lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent evaluation.  For a 40 percent rating, there must 
be severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Code 5295.

Analysis:  In determining the proper rating to be assigned 
for a given disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  However, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The RO has currently rated the veteran's lumbar spine 
disability with reference to Diagnostic Code 5293 reflective 
of moderate impairment warranting a 20 percent evaluation.  
Under this Code, intervertebral disc syndrome, which is 
severe with recurring attacks with intermittent relief, 
warrants a 40 percent evaluation.

The Board has reviewed the evidence in this case, and it 
cannot be concluded that "severe" impairment from the 
service-connected disc disability is demonstrated.  As 
opposed to having intermittent relief, as required for the 40 
percent rating under DC 5293, the medical evidence indicates 
that the veteran's painful attacks are intermittent in nature 
(VA examination of May 1995; February 1996).  Additionally, 
rather than revealing neurologic symptoms associated with the 
site of the diseased disc, neurologic examinations generally 
tended to be unremarkable for abnormalities (May 1995; 
October 1995; February 1996; August 1997; September 1997; 
September 1998).  In February 1998, the private examiner 
discounted the veteran's peripheral neuropathy as being 
related to the low back.  

As to degree of impairment, the specialist in September 1998 
described the degenerative disk disease as moderately 
symptomatic.  Earlier, in September 1997, the examiner 
described the veteran's pain as mild to moderate in severity.  
The Board notes that no medical examiner reported the disk 
disease or neurological involvement to be severe in degree.  

Although the Board recognizes that the veteran has 
symptomatic disk disease which he must contend with, the 
medical data in conjunction with the rating criteria do not 
demonstrate that a higher rating of 40 percent is warranted.  
In sum, more than moderate disability is not shown.  

Prior to rating the veteran's back disability under DC 5293, 
the RO had utilized DC 5295.  Accordingly, the Board will 
also consider this rating code in rendering a determination.  
However, a rating higher than 20 percent under Code 5295 is 
not warranted at any time since the grant of service 
connection.  That is, the evidence does not indicate that the 
lumbar strain is severe in degree.  No examiner has concluded 
that there is strain that is severe nor is there evidence 
that there is listing of the spine.  Additionally, no 
abnormal mobility on forced motion is shown.  Consequently, a 
rating higher than 20 percent is not in order.  

Under Diagnostic Code 5292, which provides for the evaluation 
of limitation of motion of the lumbar spine, severe 
limitation warrants a 40 evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5292.  Additionally, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered, as contemplated under 38 C.F.R. §§ 4.40, 4.45.

The Board, in this case, does not find that the record 
supports a conclusion that the veteran's low back disability 
results in severe limitation of motion.  That is, the medical 
evidence does not support such finding.  In February 1996, 
for example, the VA examiner concluded that the lumbar spine 
motion was limited to only about 10 percent.  That examiner 
was observant of pain and its effects.  A private examiner in 
November 1997 described back mobility as "fine."  The 
September 1998 VA examiner noted the normal range of expected 
motion as well as the veteran's actual range of motion.  
Following examination, and in consideration of the effects of 
any pain, the examiner concluded that the veteran's 
discomfort did not result in any functional loss, nor did the 
low back disorder cause weakened movement, excessive 
fatigability and incoordination.  Consequently, these 
findings do not indicate a severe limitation of motion, even 
considering pain, and do not justify a higher rating under DC 
5292.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Diagnostic Code 5295 specifically considers 
limitation of forward bending, loss of lateral motion.  
Diagnostic Code 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's low 
back disorders would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (1998); see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping.").

In the May 1997 written arguments, the veteran's 
representative requested that a higher rating may be 
assigned, alternatively, on an extraschedular basis.  As 
discussed in detail above, the Board has concluded that a 
higher schedular rating is not warranted.  The Schedule for 
Rating Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  38 C.F.R. § 3.321(a) (1999).  In the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(1999).   

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  In the October 1995 statement of the 
case, the RO noted that consideration of 38 C.F.R. § 3.321 
(1999) had been given, but the case was not considered so 
unusual as to warrant referral to the Director, Compensation 
and Pension, for a higher rating on an extraschedular basis.  
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
reviewing this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization, as to prevent 
the use of the regular rating criteria.  In sum, the Schedule 
for Rating Disabilities is shown to provide a fair and 
adequate basis for rendering a decision in this case.  Hence, 
no basis has been presented upon which to predicate referral 
of the veteran's case to the Under Secretary for Benefits, or 
the Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation for the service-
connected low back disability.        

In November 1999 written arguments, the veteran's 
representative argued that the RO failed to fully comply with 
the Board's remand instructions.  The Board is obligated by 
law to ensure that the RO complies with its directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board 
finds that the evidence of record is sufficient to provide a 
basis to equitably adjudicate the claim.  That is, the record 
contains numerous data on the particular regulatory 
requirements for a higher rating.  Therefore, a remand for 
additional information, including a social and industrial 
survey, is not warranted.      

In deciding the veteran's rating claim, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 110 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that finding of the current severity of the disorder.  In 
that decision, the Court also discussed the concept of 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  

In this case, the Board specifically finds that there is no 
evidence which supports the veteran's claim at different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity of his service-connected disability 
during the appeal period.  Accordingly, the Board does not 
find that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period in question.  The evidence of record 
from the day the veteran filed his claim to the present 
supports a conclusion that he is entitled to the same 
evaluation during any time within this period.  Since the 
veteran had been advised of the evidence necessary for an 
allowance of benefits from the onset of his claim, there is 
no due process problem as to this matter.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
herniated intervertebral disk at L5-S1is denied.


REMAND

A rating decision dated in February 1999 denied service 
connection for carpal tunnel syndrome and a total rating by 
reason of individual unemployability due to service-connected 
disabilities.  Subsequently, in February 1999, the veteran 
submitted a written statement that appears to be a notice of 
disagreement with these issues.  38 C.F.R. § 20.201 (1999).  

If a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim. Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (July 24, 1992).

In accordance with the foregoing, the case is REMANDED for 
the following further action:

The veteran and his representative should 
be furnished a Statement of the Case or 
Supplemental Statement of the Case that 
complies with, respectively, 38 C.F.R. 
§ 19.29 or 19.31 with regard to the 
denial of service connection for carpal 
tunnel syndrome and a total rating by 
reason of individual unemployability due 
to service-connected disabilities and 
advised of the necessity of a response.  
Thereafter, if in order, the case should 
be returned to the Board in compliance 
with the applicable procedures regarding 
the processing of appeals.  

No further action is required at this time.  The purpose of 
his remand is to satisfy regulatory requirements and the 
requirements and the requirements of due process of law.  By 
this REMAND, the Board intimates no opinion, factual or 
legal, regarding the decision warranted, pending completion 
of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

